Appellate Docket Number:                                         -CP
Appellate Case Style: Style:

                               State of Texas



Companion Case:                                                                                                              ro
                                                                                                                             <=D



                                                                                                                             rn
                                                                                                               TV            m
                                                                                                                             -o

Amended/corrected statement:    n                                                                               %            ro
                                                                                                                             cn
                                                                                                                                      jr.:
                                                                                                                                      -1 •

                                                                                                                                      1—1,
                                                                                                                                      21'
                                                                                                                             5*"
                                                DOCKETING STATEMENT (Criminal)                                               :x

                                              Appellate Court:
                                                                                                                              cn
                                    (to be filed in the court of appeals upon perfection of appeal under TRAP 32) ' '

L Appellant                                                               n. Appellant Attorney(s)

First Name:       HoDERIC^                                               I I Lead Attorney
Middle Name:                                                             First Name:

Last Name:                                                               Middle Name:

Suffix:                                                                  Last Name:

Appellant Incarcerated?        Yes Q No                                  Suffix:

Amount of Bond:                  v;                                      [~| Appointed               •   District/County Attorney
ProSe:                                                                   n Retained                  I I Public Defender

                                                                         Firm Name:

                                                                         Address 1:

                                                                         Address 2:

                                                                         City:
                                                                         State:

                                                                         Telephone:
                                                                         Fax:

                                                                         Email:

                                                                         SEN:


                                                                                                                        AddAnother Appellant/
                                                                                                                        $•         Attorney




                                                                   Page I of 5